UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (23.1%) (a) Shares Value Basic materials (0.6%) Compass Minerals International, Inc. 82 $6,911 International Flavors & Fragrances, Inc. 169 16,204 Newmont Mining Corp. 148 3,411 PPG Industries, Inc. 227 44,660 Royal Gold, Inc. 158 10,261 Sherwin-Williams Co. (The) 198 43,360 Sigma-Aldrich Corp. 194 26,386 Capital goods (0.7%) Lockheed Martin Corp. 481 87,917 Republic Services, Inc. 427 16,662 Roper Industries, Inc. 155 22,675 Stericycle, Inc. (NON) 126 14,687 Waste Connections, Inc. 168 8,151 Waste Management, Inc. 632 30,039 Communication services (0.5%) Verizon Communications, Inc. 2,568 128,374 Conglomerates (2.3%) 3M Co. 515 72,965 Danaher Corp. 1,126 85,553 Marubeni Corp. (Japan) 21,100 144,540 Mitsubishi Corp. (Japan) 7,600 155,767 Mitsui & Co., Ltd. (Japan) 6,200 97,834 Consumer cyclicals (2.8%) Advance Auto Parts, Inc. 24 3,127 Automatic Data Processing, Inc. 548 45,528 AutoZone, Inc. (NON) 75 38,225 Discovery Communications, Inc. (NON) 119 4,436 Dollar Tree, Inc. (NON) 513 28,764 Ecolab, Inc. 314 36,057 Gartner, Inc. (NON) 147 10,800 Hanesbrands, Inc. 248 26,645 Home Depot, Inc. (The) 1,185 108,711 Johnson Controls, Inc. 735 32,340 Kimberly-Clark Corp. 600 64,542 MSC Industrial Direct Co., Inc. Class A 118 10,084 O'Reilly Automotive, Inc. (NON) 247 37,139 Omnicom Group, Inc. 611 42,073 Scripps Networks Interactive Class A 262 20,460 Signet Jewelers, Ltd. 201 22,896 Thomson Reuters Corp. (Canada) 327 11,906 Total System Services, Inc. 415 12,848 Vantiv, Inc. Class A (NON) 303 9,363 VF Corp. 531 35,062 Viacom, Inc. Class B 1,049 80,710 Consumer staples (2.5%) Altria Group, Inc. 2,211 101,573 Chipotle Mexican Grill, Inc. (NON) 19 12,665 Church & Dwight Co., Inc. 290 20,346 Colgate-Palmolive Co. 578 37,697 Costco Wholesale Corp. 699 87,599 Dr. Pepper Snapple Group, Inc. 491 31,576 Hershey Co. (The) 375 35,786 McDonald's Corp. 1,066 101,066 PepsiCo, Inc. 820 76,334 Starbucks Corp. 147 11,093 Sumitomo Mitsui financial Group, Inc. (Japan) 7,400 81,729 Energy (1.9%) Chevron Corp. 497 59,302 ConocoPhillips 949 72,617 Dril-Quip, Inc. (NON) 103 9,208 Exxon Mobil Corp. 1,859 174,838 Phillips 66 1,034 84,075 Spectra Energy Corp. 1,177 46,209 Financials (4.1%) ACE, Ltd. 471 49,394 Alleghany Corp. (NON) 20 8,363 American Campus Communities, Inc. (R) 266 9,696 American Financial Group, Inc. 150 8,684 Arch Capital Group, Ltd. (NON) 243 13,297 Arthur J. Gallagher & Co. 276 12,519 AvalonBay Communities, Inc. (R) 46 6,485 Axis Capital Holdings, Ltd. 242 11,454 Berkshire Hathaway, Inc. Class B (NON) 1,006 138,968 Broadridge Financial Solutions, Inc. 236 9,825 Capital One Financial Corp. 1,069 87,252 Cullen/Frost Bankers, Inc. 111 8,493 Essex Property Trust, Inc. (R) 154 27,528 Everest Re Group, Ltd. 116 18,793 Federal Realty Investment Trust (R) 138 16,347 Health Care REIT, Inc. (R) 765 47,713 Home Properties, Inc. (R) 139 8,095 M&T Bank Corp. 246 30,329 Markel Corp. (NON) 13 8,270 Mid-America Apartment Communities, Inc. (R) 185 12,145 New York Community Bancorp, Inc. 995 15,791 Northern Trust Corp. 150 10,205 PartnerRe, Ltd. 127 13,956 Progressive Corp. (The) 936 23,662 Public Storage (R) 233 38,641 RenaissanceRe Holdings, Ltd. 104 10,399 Signature Bank (NON) 128 14,344 Tanger Factory outlet Centers, Inc. (R) 231 7,558 U.S. Bancorp 1,314 54,965 Visa, Inc. Class A 481 102,630 Wells Fargo & Co. 2,647 137,300 WP Carey, Inc. (R) 170 10,841 Health care (2.9%) Actavis PLC (NON) 325 78,416 AmerisourceBergen Corp. 562 43,443 Becton Dickinson and Co. 297 33,802 C.R. Bard, Inc. 159 22,691 Cardinal Health, Inc. 790 59,187 Eli Lilly & Co. 1,408 91,309 Johnson & Johnson 1,428 152,211 McKesson Corp. 429 83,513 Mednax, Inc. (NON) 251 13,760 Merck & Co., Inc. 2,006 118,916 Technology (3.6%) Amdocs, Ltd. 298 13,672 Analog Devices, Inc. 782 38,701 ANSYS, Inc. (NON) 184 13,923 Apple, Inc. 765 77,074 CDW Corp. of Delaware 217 6,738 Cisco Systems, Inc. 4,328 108,936 DST Systems, Inc. 77 6,462 eBay, Inc. (NON) 1,797 101,764 EMC Corp. 3,116 91,174 Fidelity National Information Services, Inc. 488 27,474 Fiserv, Inc. (NON) 370 23,915 Honeywell International, Inc. 999 93,027 IBM Corp. 427 81,057 Jack Henry & Associates, Inc. 163 9,073 Linear Technology Corp. 592 26,279 Microsoft Corp. 406 18,822 Paychex, Inc. 751 33,194 Synopsys, Inc. (NON) 233 9,249 Texas Instruments, Inc. 1,680 80,119 Transportation (0.5%) Kirby Corp. (NON) 76 8,957 Landstar System, Inc. 109 7,869 Teekay Corp. 112 7,432 United Parcel Service, Inc. Class B 952 93,572 Utilities and power (0.7%) American Water Works Co., Inc. 244 11,768 Duke Energy Corp. 1,193 89,201 Southern Co. (The) 1,433 62,550 Total common stocks (cost $5,064,298) MORTGAGE-BACKED SECURITIES (11.8%) (a) Principal amount Value Agency collateralized mortgage obligations (5.2%) Federal Home Loan Mortgage Corporation IFB Ser. 4143, Class DS, IO, 5.966s, 2042 $115,706 $27,099 IFB Ser. 4240, Class SA, IO, 5.846s, 2043 96,249 21,815 IFB Ser. 4245, Class AS, IO, 5.846s, 2043 202,688 45,212 IFB Ser. 271, Class S5, IO, 5.846s, 2042 207,806 46,844 IFB Ser. 317, Class S3, IO, 5.826s, 2043 104,808 23,855 IFB Ser. 325, Class S1, IO, 5.796s, 2044 98,464 22,167 IFB Ser. 326, Class S2, IO, 5.796s, 2044 98,228 23,281 IFB Ser. 311, Class S1, IO, 5.796s, 2043 113,369 25,225 IFB Ser. 308, Class S1, IO, 5.796s, 2043 113,531 28,378 IFB Ser. 264, Class S1, IO, 5.796s, 2042 107,803 25,450 IFB Ser. 314, Class AS, IO, 5.736s, 2043 116,343 26,931 Ser. 4193, Class PI, IO, 4s, 2043 87,623 14,869 Ser. 304, Class C53, IO, 4s, 2032 138,755 24,730 Ser. 303, Class C19, IO, 3 1/2s, 2043 89,451 20,642 Ser. 4134, Class PI, IO, 3s, 2042 324,748 48,030 Ser. 13-4206, Class IP, IO, 3s, 2041 140,154 18,405 Ser. 304, Class C45, IO, 3s, 2027 103,912 12,044 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 200,700 22,025 Federal National Mortgage Association IFB Ser. 13-9, Class LS, 5.996s, 2043 94,900 21,927 IFB Ser. 12-111, Class JS, IO, 5.946s, 2040 95,591 17,935 IFB Ser. 13-128, Class SA, IO, 5.846s, 2043 155,150 35,556 Ser. 13-101, Class SE, IO, 5.746s, 2043 106,986 26,627 IFB Ser. 13-128, Class CS, IO, 5.746s, 2043 104,402 24,683 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 54,935 7,432 Ser. 418, Class C24, IO, 4s, 2043 147,534 34,273 Ser. 13-11, Class IP, IO, 4s, 2042 160,958 31,116 Ser. 418, Class C15, IO, 3 1/2s, 2043 128,198 28,524 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 104,669 15,689 Ser. 12-93, Class DI, IO, 3 1/2s, 2027 141,901 19,865 Ser. 12-151, Class PI, IO, 3s, 2043 89,339 12,499 Ser. 13-35, Class PI, IO, 3s, 2042 417,002 50,678 Ser. 13-31, Class NI, IO, 3s, 2041 121,764 12,489 Ser. 13-7, Class EI, IO, 3s, 2040 122,002 21,391 Ser. 13-55, Class MI, IO, 3s, 2032 104,854 13,777 Government National Mortgage Association IFB Ser. 13-124, Class SC, IO, 6.047s, 2041 134,986 21,839 IFB Ser. 13-129, Class SN, IO, 5.997s, 2043 76,332 13,217 IFB Ser. 13-129, Class CS, IO, 5.997s, 2042 183,803 30,486 IFB Ser. 10-20, Class SC, IO, 5.997s, 2040 134,088 23,995 Ser. 13-116, Class SA, IO, 5.996s, 2043 80,548 14,385 IFB Ser. 14-90, Class HS, IO, 5.947s, 2044 104,115 24,297 IFB Ser. 14-32, Class CS, IO, 5.947s, 2044 97,449 21,144 IFB Ser. 12-34, Class SA, IO, 5.897s, 2042 125,186 26,166 Ser. 14-25, Class QI, IO, 5s, 2044 98,965 22,394 Ser. 11-116, Class IB, IO, 5s, 2040 77,046 5,578 Ser. 10-20, Class UI, IO, 5s, 2040 114,690 21,811 Ser. 10-9, Class UI, IO, 5s, 2040 204,276 45,864 Ser. 09-121, Class UI, IO, 5s, 2039 121,877 28,243 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 46,603 9,820 Ser. 13-24, Class PI, IO, 4s, 2042 92,314 16,872 Ser. 12-41, Class IP, IO, 4s, 2041 117,004 21,622 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 95,435 12,295 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 88,345 11,950 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 84,145 10,959 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 89,540 11,696 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 107,985 12,775 Commercial mortgage-backed securities (4.7%) Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.897s, 2040 25,000 25,785 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.6s, 2039 25,000 24,830 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.974s, 2049 20,000 20,943 FRB Ser. 06-C4, Class B, 5.974s, 2049 25,000 24,855 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.823s, 2044 20,000 20,496 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s, 2037 25,000 24,950 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.451s, 2044 76,000 76,176 FRB Ser. 05-C1, Class D, 4.949s, 2048 25,000 24,140 GMAC Commercial Mortgage Securities, Inc. Trust 144A Ser. 04-C3, Class X1, IO, 0.879s, 2041 246,955 1,488 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 25,000 24,882 FRB Ser. 05-GG3, Class D, 4.986s, 2042 50,000 50,070 FRB Ser. 05-GG3, Class B, 4.894s, 2042 50,000 50,291 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.492s, 2046 18,000 17,393 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.713s, 2046 16,000 14,368 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 30,000 30,686 FRB Ser. 06-LDP7, Class B, 6.058s, 2045 20,000 17,331 Ser. 06-LDP6, Class AJ, 5.565s, 2043 29,000 29,655 Ser. 06-LDP8, Class B, 5.52s, 2045 30,000 30,163 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 20,000 19,997 FRB Ser. 13-LC11, Class D, 4.382s, 2046 23,000 21,586 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.379s, 2051 20,000 18,819 FRB Ser. 13-C13, Class D, 4.191s, 2046 17,000 15,672 FRB Ser. 13-C13, Class E, 3.986s, 2046 12,000 9,658 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 20,000 20,051 Ser. 06-C6, Class D, 5.502s, 2039 13,000 12,500 Ser. 07-C1, Class AJ, 5.484s, 2040 18,000 18,242 FRB Ser. 05-C2, Class C, 5.366s, 2040 25,000 25,020 Merrill Lynch Mortgage Trust FRB Ser. 05-LC1, Class D, 5.601s, 2044 25,000 25,711 FRB Ser. 05-CIP1, Class C, 5.444s, 2038 25,000 23,805 Ser. 04-KEY2, Class D, 5.046s, 2039 25,000 25,000 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 25,000 24,283 Ser. 06-4, Class XC, IO, 0.273s, 2049 1,081,525 16,612 UBS-Barclays Commercial Mortgage Trust 144A Ser. 13-C6, Class E, 3 1/2s, 2046 38,000 29,582 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class C, 5.664s, 2045 20,000 20,204 Ser. 06-C24, Class AJ, 5.658s, 2045 35,000 35,809 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.937s, 2045 100,000 88,130 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C3, Class E, 5s, 2044 30,000 27,155 FRB Ser. 13-C15, Class D, 4.633s, 2046 27,000 25,561 FRB Ser. 12-C7, Class F, 4 1/2s, 2045 100,000 83,160 FRB Ser. 13-C12, Class D, 4.497s, 2048 15,000 14,240 Ser. 13-C12, Class E, 3 1/2s, 2048 15,000 11,600 Residential mortgage-backed securities (non-agency) (1.9%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 39,636 38,843 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M2, 1.88s, 2034 22,536 19,550 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.505s, 2035 19,797 17,223 FRB Ser. 05-59, Class 1A1, 0.486s, 2035 20,105 16,386 FRB Ser. 05-51, Class 1A1, 0.474s, 2035 45,620 38,348 MortgageIT Trust FRB Ser. 41761, Class 1M1, 0.595s, 2035 51,634 46,987 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.917s, 2046 24,962 16,974 FRB Ser. 06-QO5, Class 2A1, 0.345s, 2046 66,780 51,587 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR4, Class 1A1B, 1.057s, 2046 45,709 40,110 FRB Ser. 04-AR12, Class A2B, 0.648s, 2044 46,652 42,220 FRB Ser. 05-AR15, Class A1B2, 0.565s, 2045 36,055 31,872 FRB Ser. 05-AR11, Class A1B3, 0.555s, 2045 42,229 37,689 FRB Ser. 05-AR9, Class A1B, 0.535s, 2045 45,083 41,814 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 5.016s, 2036 30,390 30,162 Total mortgage-backed securities (cost $2,734,575) INVESTMENT COMPANIES (5.0%) (a) Shares Value Consumer Discretionary Select Sector SPDR Fund 3,012 $200,870 Energy Select Sector SPDR Fund ETF 2,088 189,215 Health Care Select Sector SPDR Fund 3,191 203,937 Industrial Select Sector SPDR Fund 3,819 202,980 Technology Select Sector SPDR Fund 5,098 203,461 Utility Select Sector SPDR Fund ETF 4,747 199,801 Total investment companies (cost $1,200,325) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.2%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (4.2%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, October 1, 2044 $1,000,000 $1,021,953 Total U.S. government and agency mortgage obligations (cost $1,024,063) COMMODITY LINKED NOTES (3.9%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the DB Commodity Backwardation Alpha 22 Total Return Index multiplied by 3) (United Kingdom) $79,000 $71,685 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 202,000 201,693 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light-Energy Index Excess Return multiplied by 3) (Jersey) 235,000 268,746 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 75,000 78,465 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2014 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 305,000 308,403 Total commodity Linked Notes (cost $896,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.0%) (a) Principal amount Value Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) $175,000 $153,125 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9 3/8s, 2018 (Argentina) 100,000 88,000 Total foreign government and agency bonds and notes (cost $256,247) CORPORATE BONDS AND NOTES (0.2%) (a) Principal amount Value Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) $6,000 $4,523 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 54,000 53,001 Total corporate bonds and notes (cost $59,117) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.78)/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.78 $133,000 $407 (2.78)/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.78 133,000 387 2.7395/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.7395 35,000 364 2.7175/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.7175 35,000 325 2.54/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.54 133,000 257 2.54/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.54 133,000 238 Total purchased swap options outstanding (cost $3,268) PURCHASED OPTIONS OUTSTANDING (0.5%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Sep-15/$177.00 $4,243 $30,204 SPDR S&P rust (Put) Aug-15/170.00 4,243 21,385 SPDR S&P rust (Put) Jul-15/173.00 4,243 21,289 SPDR S&P rust (Put) Jun-15/175.00 4,243 20,859 SPDR S&P rust (Put) May-15/165.00 4,243 11,648 SPDR S&P rust (Put) Apr-15/164.00 4,243 9,432 Total purchased options outstanding (cost $137,332) SHORT-TERM INVESTMENTS (53.5%) (a) Principal amount/shares Value Federal Home Loan Banks unsec. discount notes with an effective yield of 0.07%, November 14, 2014 $500,000 $499,954 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.13%, December 15, 2014 1,000,000 999,969 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.07%, October 20, 2014 1,361,000 1,360,946 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.06%, December 8, 2014 1,000,000 999,972 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.11%, November 17, 2014 1,000,000 999,850 Putnam Short Term Investment Fund 0.06% (AFF) Shares 5,022,764 5,022,764 U.S. Treasury Bills with an effective yield of 0.03%, December 26, 2014 (SEG) $1,000,000 999,964 U.S. Treasury Bills with an effective yield of 0.12%, December 11, 2014 (SEG)(SEGCCS) 1,000,000 999,970 U.S. Treasury Bills with an effective yield of 0.13%, November 13, 2014 (SEGCCS) 1,000,000 999,840 Total short-term investments (cost $12,882,641) TOTAL INVESTMENTS Total investments (cost $24,257,866) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $4,763,451) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 12/17/14 $20,088 $20,598 $(510) Swiss Franc Sell 12/17/14 22,642 23,523 881 Barclays Bank PLC Australian Dollar Buy 10/15/14 66,043 68,863 (2,820) Australian Dollar Sell 10/15/14 66,043 68,592 2,549 British Pound Buy 12/17/14 10,693 11,505 (812) Canadian Dollar Sell 10/15/14 36,418 37,268 850 Chinese Yuan (Offshore) Buy 11/19/14 23,955 23,919 36 Czech Koruna Sell 12/17/14 11,491 11,879 388 Euro Sell 12/17/14 107,544 111,769 4,225 Japanese Yen Buy 11/19/14 9,387 10,023 (636) Japanese Yen Sell 11/19/14 9,387 9,912 525 Mexican Peso Sell 10/15/14 23,827 24,044 217 New Zealand Dollar Buy 10/15/14 312 836 (524) Norwegian Krone Buy 12/17/14 21,981 22,756 (775) Norwegian Krone Sell 12/17/14 21,981 22,196 215 Singapore Dollar Buy 11/19/14 3,214 3,286 (72) South African Rand Buy 10/15/14 27,081 28,535 (1,454) South African Rand Sell 10/15/14 27,081 27,952 871 Swedish Krona Buy 12/17/14 12,123 11,633 490 Swiss Franc Sell 12/17/14 52,201 53,639 1,438 Turkish Lira Buy 12/17/14 176,310 176,828 (518) Citibank, N.A. Australian Dollar Buy 10/15/14 44,874 47,660 (2,786) Brazilian Real Buy 10/2/14 113,533 120,034 (6,501) Brazilian Real Sell 10/2/14 113,533 118,297 4,764 Brazilian Real Buy 1/5/15 46,483 46,725 (242) Chilean Peso Buy 10/15/14 13,730 14,418 (688) Chilean Peso Sell 10/15/14 13,730 14,643 913 Euro Sell 12/17/14 31,719 34,427 2,708 Japanese Yen Sell 11/19/14 26,393 28,417 2,024 Mexican Peso Buy 10/15/14 60 61 (1) Mexican Peso Sell 10/15/14 60 61 1 New Zealand Dollar Sell 10/15/14 3,509 4,815 1,306 Norwegian Krone Buy 12/17/14 13,847 14,845 (998) Swiss Franc Sell 12/17/14 22,327 23,203 876 Credit Suisse International Australian Dollar Buy 10/15/14 22,218 24,009 (1,791) British Pound Buy 12/17/14 17,499 17,621 (122) British Pound Sell 12/17/14 17,497 17,817 320 Canadian Dollar Sell 10/15/14 10,800 11,616 816 Euro Sell 12/17/14 187,791 188,324 533 Indian Rupee Sell 11/19/14 1,466 1,474 8 Japanese Yen Sell 11/19/14 56,841 58,151 1,310 Mexican Peso Sell 10/15/14 3,519 3,646 127 New Zealand Dollar Buy 10/15/14 43,738 47,821 (4,083) New Zealand Dollar Sell 10/15/14 43,738 46,929 3,191 Norwegian Krone Sell 12/17/14 6,023 6,002 (21) Swedish Krona Buy 12/17/14 36,245 36,820 (575) Swedish Krona Sell 12/17/14 36,245 36,920 675 Swiss Franc Sell 12/17/14 22,117 22,980 863 Turkish Lira Sell 12/17/14 226,936 247,192 20,256 Deutsche Bank AG Australian Dollar Buy 10/15/14 13,733 14,510 (777) British Pound Sell 12/17/14 265,854 270,758 4,904 Canadian Dollar Sell 10/15/14 20,440 22,246 1,806 Euro Buy 12/17/14 68,621 70,018 (1,397) Euro Sell 12/17/14 68,621 70,336 1,715 Japanese Yen Sell 11/19/14 22,866 24,419 1,553 New Zealand Dollar Buy 10/15/14 43,894 48,966 (5,072) New Zealand Dollar Sell 10/15/14 43,894 47,793 3,899 Norwegian Krone Sell 12/17/14 6,023 6,778 755 Swedish Krona Sell 12/17/14 11,126 11,706 580 Swiss Franc Sell 12/17/14 22,642 23,530 888 Goldman Sachs International Australian Dollar Buy 10/15/14 6,910 8,376 (1,466) British Pound Buy 12/17/14 18,797 19,191 (394) Canadian Dollar Sell 10/15/14 23,208 23,943 735 Euro Buy 12/17/14 24,137 24,140 (3) Japanese Yen Sell 11/19/14 273,581 276,778 3,197 Norwegian Krone Buy 12/17/14 23,875 23,968 (93) Norwegian Krone Sell 12/17/14 23,875 24,128 253 Swedish Krona Sell 12/17/14 7,967 8,361 394 HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 26,505 27,807 (1,302) British Pound Buy 12/17/14 810 825 (15) British Pound Sell 12/17/14 810 816 6 Canadian Dollar Sell 10/15/14 35,436 36,073 637 Euro Buy 12/17/14 23,379 24,293 (914) Euro Sell 12/17/14 23,379 23,595 216 Japanese Yen Sell 11/19/14 12,121 12,946 825 Swedish Krona Buy 12/17/14 12,123 11,303 820 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 35,602 37,759 (2,157) Brazilian Real Buy 10/2/14 68,961 72,323 (3,362) Brazilian Real Sell 10/2/14 68,961 71,049 2,088 Brazilian Real Buy 1/5/15 45,605 45,846 (241) British Pound Buy 12/17/14 14,095 14,472 (377) Canadian Dollar Sell 10/15/14 7,855 8,419 564 Czech Koruna Sell 12/17/14 11,495 11,886 391 Euro Buy 12/17/14 23,505 24,227 (722) Euro Sell 12/17/14 23,505 24,127 622 Hungarian Forint Buy 12/17/14 14,543 14,630 (87) Hungarian Forint Sell 12/17/14 14,543 14,938 395 Indian Rupee Sell 11/19/14 385 387 2 Japanese Yen Sell 11/19/14 44,049 48,038 3,989 Mexican Peso Sell 10/15/14 23,827 24,116 289 New Taiwan Dollar Sell 11/19/14 23,244 23,595 351 New Zealand Dollar Sell 10/15/14 21,596 23,723 2,127 Norwegian Krone Buy 12/17/14 9,702 10,491 (789) Singapore Dollar Sell 11/19/14 1,489 1,523 34 Swedish Krona Sell 12/17/14 2,397 2,710 313 Swiss Franc Sell 12/17/14 27,568 29,080 1,512 Royal Bank of Scotland PLC (The) British Pound Buy 12/17/14 11,989 12,061 (72) British Pound Sell 12/17/14 11,989 12,073 84 State Street Bank and Trust Co. Australian Dollar Buy 10/15/14 15,046 15,793 (747) Brazilian Real Buy 10/2/14 113,737 120,741 (7,004) Brazilian Real Sell 10/2/14 113,737 119,314 5,577 Brazilian Real Buy 1/5/15 46,441 46,756 (315) British Pound Buy 12/17/14 97,528 99,316 (1,788) Canadian Dollar Sell 10/15/14 23,832 24,835 1,003 Chilean Peso Buy 10/15/14 1,038 1,076 (38) Chilean Peso Sell 10/15/14 1,038 1,112 74 Euro Buy 12/17/14 12,132 12,297 (165) Japanese Yen Sell 11/19/14 146,761 159,240 12,479 New Taiwan Dollar Buy 11/19/14 783 795 (12) New Zealand Dollar Sell 10/15/14 10,837 13,170 2,333 Norwegian Krone Buy 12/17/14 26,917 28,910 (1,993) Singapore Dollar Sell 11/19/14 1,411 1,443 32 Swedish Krona Sell 12/17/14 39,889 41,215 1,326 Swiss Franc Sell 12/17/14 46,436 47,846 1,410 UBS AG British Pound Buy 12/17/14 56,217 57,246 (1,029) Canadian Dollar Sell 10/15/14 10,890 11,422 532 Japanese Yen Sell 11/19/14 56,876 60,726 3,850 WestPac Banking Corp. Australian Dollar Buy 10/15/14 24,055 25,499 (1,444) Australian Dollar Sell 10/15/14 24,055 24,627 572 British Pound Buy 12/17/14 46,658 47,509 (851) Canadian Dollar Sell 10/15/14 23,654 24,151 497 Euro Sell 12/17/14 45,368 47,536 2,168 Japanese Yen Buy 11/19/14 9,295 9,816 (521) Japanese Yen Sell 11/19/14 9,295 9,925 630 New Zealand Dollar Sell 10/15/14 21,362 21,575 213 Total FUTURES CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-CAC 40 Index (Short) 2 $111,502 Oct-14 $(635) FTSE 100 Index (Short) 1 $107,085 Dec-14 2,453 IBEX 35 Index (Long) 2 274,299 Oct-14 2,112 S&P 500 Index E-Mini (Long) 8 786,200 Dec-14 (12,941) S&P Mid Cap 400 Index E-Mini (Long) 5 682,700 Dec-14 (29,560) SPI 200 Index (Short) 1 115,638 Dec-14 3,578 Tokyo Price Index (Short) 3 362,845 Dec-14 (6,140) U.S. Treasury Bond 30 yr (Short) 1 137,906 Dec-14 1,186 U.S. Treasury Note 5 yr (Long) 1 118,258 Dec-14 (314) U.S. Treasury Note 10 yr (Long) 28 3,489,938 Dec-14 (18,428) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/14 (premiums $46,170) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.535)/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.535 $35,000 $97 (2.557)/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.557 35,000 116 (2.635)/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.635 35,000 199 (2.657)/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.657 35,000 230 (2.54)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.54 99,750 1,083 (2.54)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.54 99,750 1,083 (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 162,100 1,258 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 81,100 649 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 37,446 Total WRITTEN OPTIONS OUTSTANDING at 9/30/14 (premiums $3,264) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Oct-14/$204.00 $2,134 $389 SPDR S&P rust (Call) Oct-14/207.00 7,637 152 SPDR S&P rust (Call) Oct-14/203.00 2,913 178 SPDR S&P rust (Call) Oct-14/204.50 2,879 15 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation Floating rate index/Maturity date date/strike amount (payable) (depreciation) Credit Suisse International (2.78125)/3 month USD-LIBOR-BBA/Nov-24 (Purchased) Nov-14/2.78125 $—$16 2.54875/3 month USD-LIBOR-BBA/Nov-24 (Purchased) Nov-14/2.54875 —(98) (2.665)/3 month USD-LIBOR-BBA/Nov-24 (Written) Nov-14/2.665 —52 2.665/3 month USD-LIBOR-BBA/Nov-24 (Written) Nov-14/2.665 —(38) JPMorgan Chase Bank N.A. 2.75/3 month USD-LIBOR-BBA/Dec-24 (Purchased) Dec-14/2.75 —138 2.75/3 month USD-LIBOR-BBA/Dec-24 (Purchased) Dec-14/2.75 —130 (2.40)/3 month USD-LIBOR-BBA/Mar-25 (Written) Mar-15/2.40 —(48) (2.40)/3 month USD-LIBOR-BBA/Mar-25 (Written) Mar-15/2.40 —(49) (2.65)/3 month USD-LIBOR-BBA/Dec-24 (Written) Dec-14/2.65 —(93) (2.65)/3 month USD-LIBOR-BBA/Dec-24 (Written) Dec-14/2.65 —(95) Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,049,000 (E) $(562) 12/17/16 3 month USD-LIBOR-BBA 1.00% $190 1,696,000 (E) 14,002 12/17/19 3 month USD-LIBOR-BBA 2.25% (490) 466,400 (E) 9,737 12/17/24 3 month USD-LIBOR-BBA 3.00% (1,596) 122,000 (E) (5,310) 12/17/44 3 month USD-LIBOR-BBA 3.50% 1,209 Total $17,867 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $17,085 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(44) 17,085 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (44) 240,000 — 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) (8,777) baskets 34,769 — 3/15/15 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF3) of common stocks (20,434) units 903 — 3/13/15 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 41,088 Barclays Bank PLC $3,276 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7) 206,331 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (536) 26,006 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 23 16,804 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 15 18,793 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 17 240,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (8,386) 12,385 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (54) Citibank, N.A. 10,952 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (28) baskets 2,103 — 6/2/15 3 month USD-LIBOR-BBA minus 0.60% A basket (CGPUTED1) of common stocks 14,299 baskets 7,238 — 9/21/15 3 month USD-LIBOR-BBA minus 1.60% A basket (CGPUTS30) of common stocks 37,053 baskets 8 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 2,735 units 164 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index 19,317 units 38 — 6/2/15 (3 month USD-LIBOR-BBA minus 0.40%) Russell 2000 Total Return Index (13,557) units 1 — 6/2/15 (3 month USD-LIBOR-BBA minus 0.40%) Russell 2000 Total Return Index (357) units 12 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index 45 Credit Suisse International $530,999 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 1,972 120,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (4,205) 29,207 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 26 29,894 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (130) 26,050 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (113) 135,631 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 122 Deutsche Bank AG 265,000 — 1/24/24 (2.545%) USA Non Revised Consumer Price Index- Urban (CPI-U) (6,646) units 522 — 1/26/15 (3 month EUR-EURIBOR-REUTERS plus 12 bp) iShares EURO STOXX Banks (4,618) units 8,403 — 5/8/15 3 month USD-LIBOR-BBA minus 0.45% A basket (DBCTPS3P) of common stocks 63,538 units 8,403 — 5/8/15 (3 month USD-LIBOR-BBA plus 0.31%) A basket (DBCTPL3P) of common stocks (21,302) Goldman Sachs International $7,644 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17) 7,644 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17) 3,720 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6) 42,493 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (110) 30,576 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (70) 12,012 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (27) baskets 27,984 — 6/30/15 (3 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPUR1) of common stocks 3,525 units 7,824 — 8/11/15 (0.45%) Goldman Sachs Volatility Carry US Scaled 3X Excess Return Strategy Index (7,192) JPMorgan Chase Bank N.A. $14,018 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (36) 800,000 — 10/1/24 2.29% USA Non Revised Consumer Price Index- Urban (CPI-U) (1,633) baskets 27,946 — 6/30/15 (3 month USD-LIBOR-BBA minus 12 bp) A basket (JPCMPTSH) of common stocks (120) UBS AG baskets 23,834 — 5/19/15 (3 month USD-LIBOR-BBA plus 1.00%) A basket (UBSEMBSK) of common stocks (129,689) units 2,586 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD 83,071 units 3,208 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD 103,052 Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $68 $1,000 5/11/63 300 bp $65 CMBX NA BBB- Index BBB-/P 121 2,000 5/11/63 300 bp 114 CMBX NA BBB- Index BBB-/P 228 4,000 5/11/63 300 bp 215 CMBX NA BBB- Index BBB-/P 247 4,000 5/11/63 300 bp 234 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 887 8,000 5/11/63 300 bp 860 Credit Suisse International CMBX NA BBB- Index BBB-/P 452 4,000 5/11/63 300 bp 439 CMBX NA BBB- Index BBB-/P 310 4,000 5/11/63 300 bp 297 CMBX NA BBB- Index BBB-/P 263 4,000 5/11/63 300 bp 250 CMBX NA BBB- Index BBB-/P 122 4,000 5/11/63 300 bp 109 CMBX NA BBB- Index BBB-/P 70 4,000 5/11/63 300 bp 57 CMBX NA BBB- Index BBB-/P 58 5,000 5/11/63 300 bp 42 CMBX NA BBB- Index BBB-/P 364 5,000 5/11/63 300 bp 348 CMBX NA BBB- Index BBB-/P 246 6,000 5/11/63 300 bp 226 CMBX NA BBB- Index BBB-/P 536 7,000 5/11/63 300 bp 513 CMBX NA BB Index — (94) 18,000 5/11/63 (500 bp) (80) CMBX NA BB Index — (175) 10,000 5/11/63 (500 bp) (167) CMBX NA BB Index — 93 6,000 5/11/63 (500 bp) 97 CMBX NA BB Index — (55) 6,000 5/11/63 (500 bp) (50) CMBX NA BB Index — 132 5,000 5/11/63 (500 bp) 136 CMBX NA BB Index — 60 3,000 5/11/63 (500 bp) 62 CMBX NA BB Index — (194) 10,000 5/11/63 (500 bp) (186) CMBX NA BBB- Index BBB-/P 86 1,000 5/11/63 300 bp 83 CMBX NA BBB- Index BBB-/P (18) 3,000 5/11/63 300 bp (28) CMBX NA BBB- Index BBB-/P (29) 3,000 5/11/63 300 bp (39) CMBX NA BBB- Index BBB-/P 191 4,000 5/11/63 300 bp 178 CMBX NA BBB- Index BBB-/P 348 4,000 5/11/63 300 bp 335 CMBX NA BBB- Index BBB-/P (47) 5,000 5/11/63 300 bp (63) CMBX NA BBB- Index BBB-/P (50) 5,000 5/11/63 300 bp (67) CMBX NA BBB- Index BBB-/P (17) 5,000 5/11/63 300 bp (33) CMBX NA BBB- Index BBB-/P 13 5,000 5/11/63 300 bp (3) CMBX NA BBB- Index BBB-/P (17) 5,000 5/11/63 300 bp (33) CMBX NA BBB- Index BBB-/P 119 5,000 5/11/63 300 bp 102 CMBX NA BBB- Index BBB-/P 28 6,000 5/11/63 300 bp 6 CMBX NA BBB- Index BBB-/P (20) 6,000 5/11/63 300 bp (40) CMBX NA BBB- Index BBB-/P 36 6,000 5/11/63 300 bp 17 CMBX NA BBB- Index BBB-/P 4 6,000 5/11/63 300 bp (16) CMBX NA BBB- Index BBB-/P 21 6,000 5/11/63 300 bp 1 CMBX NA BBB- Index BBB-/P (80) 8,000 5/11/63 300 bp (107) CMBX NA BBB- Index BBB-/P (181) 12,000 5/11/63 300 bp (221) CMBX NA BBB- Index BBB-/P (148) 12,000 5/11/63 300 bp (187) CMBX NA BBB- Index BBB-/P 9 13,000 5/11/63 300 bp (34) CMBX NA BBB- Index BBB-/P 472 25,000 5/11/63 300 bp 389 CMBX NA BBB- Index BBB-/P 541 25,000 5/11/63 300 bp 459 CMBX NA BBB- Index BBB-/P 4,692 44,000 5/11/63 300 bp 4,544 CMBX NA BBB- Index BBB-/P 2,447 100,000 5/11/63 300 bp 2,117 CMBX NA BBB- Index — (282) 6,000 1/17/47 (300 bp) (120) CMBX NA BBB- Index — (339) 6,000 1/17/47 (300 bp) (177) Goldman Sachs International CMBX NA BB Index — (58) 6,000 5/11/63 (500 bp) (53) CMBX NA BB Index — (53) 5,000 5/11/63 (500 bp) (49) CMBX NA BB Index — 68 3,000 5/11/63 (500 bp) 70 CMBX NA BBB- Index BBB-/P (33) 3,000 5/11/63 300 bp (43) CMBX NA BBB- Index BBB-/P (47) 5,000 5/11/63 300 bp (63) CMBX NA BBB- Index BBB-/P (50) 5,000 5/11/63 300 bp (67) CMBX NA BBB- Index BBB-/P (50) 5,000 5/11/63 300 bp (67) CMBX NA BBB- Index BBB-/P (16) 6,000 5/11/63 300 bp (36) CMBX NA BBB- Index BBB-/P (24) 6,000 5/11/63 300 bp (44) CMBX NA BBB- Index BBB-/P 91 8,000 5/11/63 300 bp 65 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $24,062,981. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $24,258,505, resulting in gross unrealized appreciation and depreciation of $774,047 and $178,157, respectively, or net unrealized appreciation of $595,890. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $3,270,151 $19,481,694 $17,729,081 $2,188 $5,022,764 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $5,130,336 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,168 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $151,193 $— $— Capital goods 180,131 — — Communication services 128,374 — — Conglomerates 158,518 398,141 — Consumer cyclicals 681,716 — — Consumer staples 515,735 81,729 — Energy 446,249 — — Financials 973,942 — — Health care 697,248 — — Technology 860,653 — — Transportation 117,830 — — Utilities and power 163,519 — — Total common stocks — Commodity linked notes $— $928,992 $— Corporate bonds and notes — 57,524 — Foreign government and agency bonds and notes — 241,125 — Investment companies 1,200,264 — — Mortgage-backed securities — 2,849,535 — Purchased options outstanding — 114,817 — Purchased swap options outstanding — 1,978 — U.S. government and agency mortgage obligations — 1,021,953 — Short-term investments 5,022,764 7,860,465 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $60,940 $— Futures contracts (58,689) — — Written options outstanding — (734) — Written swap options outstanding — (42,161) — Forward premium swap option contracts — (85) — Interest rate swap contracts — (18,554) — Total return swap contracts — 141,743 — Credit default contracts — (989) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts	$380	$1,369 Foreign exchange contracts	122,016	61,076 Equity contracts	490,683	247,279 Interest rate contracts	12,946	118,035 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$32,000 Purchased swap option contracts (contract amount)$280,000 Written equity option contracts (contract amount)$18,000 Written swap option contracts (contract amount)$630,000 Futures contracts (number of contracts)40 Forward currency contracts (contract amount)$6,600,000 Centrally cleared interest rate swap contracts (notional)$5,600,000 OTC total return swap contracts (notional)$25,600,000 OTC credit default contracts (notional)$370,000 Centrally cleared credit default contracts (notional)$2,400,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ – – 1,827 – 1,827 OTC Total return swap contracts*# 41,088 55 – 73,449 2,120 63,538 3,525 – 186,123 – 369,898 OTC Credit default contracts*# – 369 – 11 – 380 Futures contracts§ – 6,450 – 6,450 Forward currency contracts# 881 11,804 – 12,592 28,099 16,100 4,579 2,504 12,677 – 84 24,234 4,382 4,080 122,016 Forward premium swap option contracts# – 68 – – – 268 – 336 Purchased swap options# 1,978 – 1,978 Purchased options# – 9,432 – – 105,385 – 114,817 Total Assets $43,947 $11,859 $1,827 $86,041 $30,656 $89,070 $8,115 $2,504 $118,330 $6,450 $84 $24,234 $190,505 $4,080 $617,702 Liabilities: Centrally cleared interest rate swap contracts§ – – 776 – 776 OTC Total return swap contracts*# 29,299 8,983 – 13,942 4,448 32,566 7,439 – 1,789 – – – 129,689 – 228,155 OTC Credit default contracts*# 36 27 – – 1,180 – 126 – 1,369 Futures contracts§ – 11,401 – 11,401 Forward currency contracts# 510 7,611 – 11,216 6,592 7,246 1,956 2,231 7,735 – 72 12,062 1,029 2,816 61,076 Forward premium swap option contracts# – 136 – – – 285 – 421 Written swap options# 4,066 – 38,095 – 42,161 Written options# – 15 – – 719 – 734 Total Liabilities $33,911 $16,621 $776 $25,158 $12,356 $39,827 $9,521 $2,231 $48,623 $11,401 $72 $12,062 $130,718 $2,816 $346,093 Total Financial and Derivative Net Assets $10,036 $(4,762) $1,051 $60,883 $18,300 $49,243 $(1,406) $273 $69,707 $(4,951) $12 $12,172 $59,787 $1,264 $271,609 Total collateral received (pledged)##† $– $– $– $– $– $– $– $– $– $– $– $– $– $– Net amount $10,036 $(4,762) $1,051 $60,883 $18,300 $49,243 $(1,406) $273 $69,707 $(4,951) $12 $12,172 $59,787 $1,264 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
